DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 06/16/2021. Claims 1-32 are still pending in the present application.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 is in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 
Claims 1-3, 5-8, 10-13, 15-16, 18, 22-24, 26-27 and 29 are rejected under 35 U.S.C. 103(a) as being un-patentable over Edge US Patent Application No.:( US 2015/0365790 A1) hereinafter referred as Edge, in view of Issakov et al US Patent No.:( US 9,078,145 B2) hereinafter referred as Issakov.
For claim 1, Edge discloses a method for determining a position of a user equipment (UE) performed by the UE, the method comprising: 
receiving from a serving gNBs assistance data for a plurality of gNBs, which includes the serving gNBs (10 fig. 7) (paragraph [0127], lines 10-21);
 transmitting to the plurality of gNBs uplink reference signals (paragraph [0130], lines 13-20); 
receiving from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements from other gNBs in the plurality of gNBs (paragraph [0163], lines 21-34). However, Edge disclose all the subject matter of the claimed invention with the exemption of the determination of the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs as recited in claim 1.
Issakov from the same or analogous art teaches the determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs (Column 4, lines 24-30)  and the assistance data for the plurality of the gNBs (Column 7, lines 8-16).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs can be modify/implemented by combining the determination of the position of the UE Issakov into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation for the combination would be to use the position determination based on the uplink reference signal for each eNB. The reference signal transmitted by the UE in the uplink (UL) direction that is used by the BS to estimate the quality of the UL channel in both LTE and NR standards. Becoming the method/device more efficient and reliable for a better quality communication.
For claim 2, Edge disclose all the subject matter of the claimed invention with the exemption of determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as recited in claim 2.
Issakov from the same or analogous art teaches the wherein determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) (Column 6, lines 22-31).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  can be modify/implemented by combining the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge. As disclosed in Issakov, the motivation for the combination would be to use the wireless location that is compared with the time difference of mobile phone signals.  It will help the system to localize the device faster and efficiently.
For claim 3, Edge discloses the method, further comprising: generating downlink reference signals measurements for downlink reference signals received from the plurality of gNBs  (paragraph [0055], lines 15-19); wherein determining the position of the UE is further based on the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs (paragraph [0081], lines 23-30).  
For claim 5, Edge discloses the method, further comprising:  Qualcomm Ref. No. 190324 76 transmitting to the serving gNBs a request for location; wherein the serving gNBs generates and transmits to the UE the (paragraph [0090], lines 1-12).
For claim 6, Edge discloses a user equipment (UE) configured for determining a position of the UE, the method comprising: 
a transceiver configured to communicate with gNBs (1604, 1606 fig 17); 
at least one memory (1614 fig 17); and
 at least one processor coupled to the transceiver and the at least one memory, the at least one processor configured to:
 receive via the transceiver from a serving gNBs assistance data for a plurality of gNBs, which includes the serving gNBs (10 fig. 7) (paragraph [0127], lines 10-21); 
transmit via the transceiver to the plurality of gNBs uplink reference signals (paragraph [0130], lines 13-20); 
receive via the transceiver from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements from other gNBs in the plurality of gNBs (paragraph [0163], lines 21-34). However, Edge disclose all the subject matter of the claimed invention with the exemption of the determination of the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs as recited in claim 1.
Issakov from the same or analogous art teaches the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs (Column 4, lines 24-30)  and the assistance data for the plurality of the gNBs (Column 7, lines 8-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs can be modify/implemented by combining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs with the device. This process is implemented as a hardware solution or as firmware Issakov into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation   for the combination would be to use then position determination based on the uplink reference signal for each eNB. The reference signal transmitted by the UE in the uplink (UL) direction that is used by the BS to estimate the quality of the UL channel in both LTE and NR standards. Becoming the method/device more efficient and reliable for a better quality communication.
For claim 7, Edge disclose all the subject matter of the claimed invention with the exemption of determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as recited in claim 7.
Issakov from the same or analogous art teaches the wherein determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) (Column 6, lines 22-31).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  can be modify/implemented by combining the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge. As disclosed in Issakov, the motivation for the combination would be to use the wireless location that is compared with the time difference of mobile phone signals.  It will help the system to localize the device faster and efficiently.
For claim 8, Edge discloses the UE, wherein the at least one processor is further configured to: generate downlink reference signals measurements for downlink reference signals received from the plurality of gNBs via the transceiver (paragraph [0055], lines 15-19); wherein the at least one processor is configured to determine the position of the UE based further on the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs  (paragraph [0081], lines 23-30).  
For claim 10, Edge discloses the UE,  wherein the at least one processor is further configured to: transmit via the transceiver to the serving gNBs a request for location; wherein the serving gNBs generates and transmits to the UE the assistance data for the plurality of gNBs in response to the request for location (paragraph [0090], lines 1-12).   
11, Edge discloses a method for determining a position of a user equipment (UE) performed by a serving gNBs for the UE, the method comprising: 
receiving a location request for the UE from another entity (paragraph [0134], lines 11-19);
 determining a plurality of neighbor gNBs (paragraph [0133], lines 11-17);
 sending a request to each neighbor gNBs in the plurality of neighbor gNBs to increase downlink reference signal transmissions and to measure uplink reference signal transmissions from the UE (paragraph [0125], lines 16-22);
 generating assistance data for the plurality of neighbor gNBs (10 fig. 7) (paragraph [0127], lines 10-21); 
transmitting the assistance data for the plurality of neighbor gNBs to the UE (paragraph [0130], lines 13-20); 
receiving an uplink reference signal transmission from the UE (paragraph [0160], lines 3-18); 
generating an uplink reference signal measurement for the uplink reference signal transmission (paragraph [0163], lines 6-14);
 receiving one or more uplink reference signal measurements from each neighbor gNBs in the plurality of neighbor gNBs , wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs (paragraph [0163], lines 21-34); and 
transmitting the location information to the other entity (paragraph [0169], lines 1-12). However, Edge disclose all the subject matter of the claimed invention with the exemption of the generating location information based on the uplink reference signal measurement from the serving gNBs and the one or more uplink reference signal measurements from the neighbor gNBs as recited in claim 11.
Issakov from the same or analogous art teaches the generating location information based on the uplink reference signal measurement from the serving gNBs (Column 4, lines 24-30) and the one or more uplink reference signal measurements from the neighbor gNBs (Column 7, lines 8-16).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the generating location information based on the uplink reference signal measurement from the serving gNBs and the one or more uplink reference signal measurements  Issakov into the positioning beacons with wireless backhaul of Edge.   
The generating location information based on the uplink reference signal measurement from the serving gNBs and the one or more uplink reference signal measurements from the neighbor gNBs can be modify/implemented by combining the generating location information based on the uplink reference signal measurement from the serving gNBs and the one or more uplink reference signal measurements from the neighbor gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation   for the combination would be to use then position determination based on the uplink reference signal for each eNB. The reference signal transmitted by the UE in the uplink (UL) direction that is used by the BS to estimate the quality of the UL channel in both LTE and NR standards. Becoming the method/device more efficient and reliable for a better quality communication.
For claim 12, Edge discloses the method, wherein the location information is a location measurement message that includes the uplink reference signal measurement from the serving gNBs (paragraph [0055], lines 15-19) and the one or more uplink reference signal measurements from the neighbor gNBs, and wherein the location measurement message is transmitted to the UE for determination of the position of the UE (paragraph [0081], lines 23-30).  .  
For claim 13, Edge disclose all the subject matter of the claimed invention with the exemption of determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as recited in claim 13.
Issakov from the same or analogous art teaches the wherein determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) (Column 6, lines 22-31).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  can be modify/implemented by combining the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge. As disclosed in Issakov, the motivation for the combination would be time difference of mobile phone signals.  It will help the system to localize the device faster and efficiently.
For claim 15, Edge discloses the method, wherein the other entity is the UE and wherein the assistance data is generated and transmitted to the UE in response to the location request (paragraph [0090], lines 1-12).  
For claim 16, Edge discloses the method, wherein the location information is a location measurement message that includes the uplink reference signal measurement from the serving gNBs (11 fig. 7) (paragraph [0115], lines 1-21)   and the one or more uplink reference signal measurements from the neighbor gNBs, and wherein the location measurement message is transmitted to a network entity (14-16 fig. 7) (paragraph [0116], lines 1-6).  
For claim 18, Edge disclose all the subject matter of the claimed invention with the exemption of the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs as recited in claim 18.
Issakov from the same or analogous art teaches the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs (paragraph [0063], lines 15-26).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs can be modify/implemented by combining the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation for the combination would be to use the location information determining the position 
For claim 22, Edge discloses a gNBs configured for determining a position of a user equipment (UE) comprising: 
 at least one external interface configured to communicate with the UE, with other gNBs and with entities in a wireless network (paragraph [0129], lines 1-4);
Qualcomm Ref. No. 190324 80 at least one memory; and at least one processor coupled to the at least one external interface and the at least one memory, the at least one processor configured to:
 receive a location request for the UE from another entity (paragraph [0134], lines 11-19);
 determine a plurality of neighbor gNBs (paragraph [0133], lines 11-17);
 send a request to each neighbor gNBs in the plurality of neighbor gNBs to increase downlink reference signal transmissions and to measure uplink reference signal transmissions from the UE (paragraph [0125], lines 16-22);
 generate assistance data (PRS) for the plurality of neighbor gNBs (10 fig. 7) (paragraph [0127], lines 10-21);
 transmit via the at least one external interface the assistance data for the plurality of neighbor gNBs to the UE (paragraph [0130], lines 13-20); 
receive via the at least one external interface an uplink reference signal transmission from the UE (paragraph [0160], lines 3-18);
 generate an uplink reference signal measurement for the uplink reference signal transmission (paragraph [0163], lines 6-14); 
receive via the at least one external interface one or more uplink reference signal measurements from each neighbor gNBs in the plurality of neighbor gNBs , wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs(paragraph [0163], lines 21-34) ; and 
transmit via the at least one external interface the location information to the other entity (paragraph [0169], lines 1-12).  However, Edge disclose all the subject matter of the claimed invention with the exemption of the generation of the location information based on the . and the one or more uplink reference signal measurements from the neighbor gNBs as recited in claim 22.
Issakov from the same or analogous art teaches the generate location information based on the uplink reference signal measurement from the serving gNBs (Column 4, lines 24-30). and the one or more uplink reference signal measurements from the neighbor gNBs (Column 7, lines 8-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the generation of the location information based on the uplink reference signal measurement from the serving gNBs. and the one or more uplink reference signal measurements from the neighbor gNBs as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The generation of the location information based on the uplink reference signal measurement from the serving gNBs. and the one or more uplink reference signal measurements from the neighbor gNBs can be modify/implemented by combining the generation of the location information based on the uplink reference signal measurement from the serving gNBs. and the one or more uplink reference signal measurements from the neighbor gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation   for the combination would be to use then position determination based on the uplink reference signal for each eNB. The reference signal transmitted by the UE in the uplink (UL) direction that is used by the BS to estimate the quality of the UL channel in both LTE and NR standards. Becoming the method/device more efficient and reliable for a better quality communication.
For claim 23, Edge discloses the gNBs, wherein the location information is a location measurement message that includes the uplink reference signal measurement from the serving gNBs (paragraph [0055], lines 15-19) and the one or more uplink reference signal measurements from the neighbor gNBs (paragraph [0081], lines 23-30), and wherein the location measurement message is transmitted to the UE for determination of the position of the UE (paragraph [0083], lines 23-34). 
For claim 24, Edge disclose all the subject matter of the claimed invention with the exemption of determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as recited in claim 24.
Issakov from the same or analogous art teaches the wherein determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) (Column 6, lines 22-31).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  can be modify/implemented by combining the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge. As disclosed in Issakov, the motivation for the combination would be to use the wireless location that is compared with the time difference of mobile phone signals.  It will help the system to localize the device faster and efficiently.
For claim 26, Edge discloses the gNBs, wherein the other entity is the UE and wherein the assistance data is generated and transmitted to the UE in response to the location request (paragraph [0090], lines 1-12). 
For claim 27, Edge discloses the gNBs, wherein the location information is a location measurement message that includes the uplink reference signal measurement from the serving gNBs (11 fig. 7) (paragraph [0115], lines 1-21) and the one or more uplink reference signal measurements from the neighbor gNBs, and wherein the location measurement message is transmitted to a network entity (14-16 fig. 7) (paragraph [0116], lines 1-6).  
For claim 29, Edge disclose all the subject matter of the claimed invention with the exemption of the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs as recited in claim 29.
Issakov from the same or analogous art teaches the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs (paragraph [0063], lines 15-26).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements  Issakov into the positioning beacons with wireless backhaul of Edge.   
The generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs can be modify/implemented by combining the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation for the combination would be to use the location information determining the position of the UE by the serving node that will help the method/device to track the device more efficiently for a better communication. 
Claims 4, 9, 14 and 25 are rejected under 35 U.S.C. 103(a) as being un-patentable over Edge US Patent Application No. :( US 2015/0365790 A1) hereinafter referred as Edge, in view of Issakov et al US Patent No.:( US 9,078,145 B2) hereinafter referred as Issakov, in further view of Edge US Patent Application No.:( US 2019/0037338 A1) hereinafter referred as Edge.
For claim 4, Edge  teaches the determination of the position of the UE comprises determining a round trip time (RTT) for each gNBs in the plurality of gNBs using the uplink reference signal measurements measured by each of the plurality of gNBs (paragraph [0108], lines 2-16). However, Edge  disclose all the subject matter of the claimed invention with the exemption of the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and performing multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data as recited in claim 4.
Edge from the same or analogous art teaches the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs; and performing multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data (paragraph [0041], lines 16-22). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs; and performing multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data as taught by Edge into the positioning beacons with wireless backhaul of Edge.   
Edge into the positioning beacons with wireless backhaul of Edge.  As disclosed in Edge, the motivation for the combination would be to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs and performing multilateration with the RTT for each gNBs finding the position determination based on the downlink reference signal for each eNB, becoming the method/device more efficient and reliable for a better communication.
For claim 9, Edge  teaches the position of the UE by being configured to: determine a round trip time (RTT) for each gNBs in the plurality of gNBs using the uplink reference signal measurements measured by each of the plurality of gNBs (paragraph [0108], lines 2-16). However, Edge  disclose all the subject matter of the claimed invention with the exemption of the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and perform multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data as recited in claim 9.
Edge from the same or analogous art teaches the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs; and perform multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data (paragraph [0041], lines 16-22).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs; and perform multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data as taught by Edge into the positioning beacons with wireless backhaul of Edge.   
The downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and perform multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data can be modify/implemented by combining the downlink reference signals measurements for the downlink reference signals received from the Edge into the positioning beacons with wireless backhaul of Edge.  As disclosed in Edge, the motivation for the combination would be to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs and performing multilateration with the RTT for each gNBs finding the position determination based on the downlink reference signal for each eNB, becoming the method/device more efficient and reliable for a better communication.
For claim 14, Edge teaches the determination of the transmitting downlink reference signals to be measured by the UE (paragraph [0108], lines 2-16).  However, Edge disclose all the subject matter of the claimed invention with the exemption of the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions as recited in claim 14.
Edge from the same or analogous art teaches the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions (paragraph [0041], lines 16-22). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions as taught by Edge into the positioning beacons with wireless backhaul of Edge.   
The determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions can be modify/implemented by combining the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions with the device. This process is implemented as a hardware solution or as firmware solutions of Edge into the positioning beacons with wireless Edge.  As disclosed in Edge, the motivation for the combination would be to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs and performing multilateration with the RTT for each gNBs finding the position determination based on the downlink reference signal for each eNB, becoming the method/device more efficient and reliable for a better communication.
For claim 25, Edge teaches the determination of the transmission via the external interface downlink reference signals to be measured by the UE (paragraph [0108], lines 2-16).  However, Edge disclose all the subject matter of the claimed invention with the exemption of the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions as recited in claim 25.
Edge from the same or analogous art teaches the  determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions (paragraph [0041], lines 16-22).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions as taught by Edge into the positioning beacons with wireless backhaul of Edge.   
The determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmission scan be modify/implemented by combining the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions with the device. This process is implemented as a hardware solution or as firmware solutions of Edge into the positioning beacons with wireless backhaul of Edge.  As disclosed in Edge, the motivation for the combination would be to use the downlink reference signals measurements for the downlink reference signals received from the .
Allowable Subject Matter
Claims 17, 19-21, 28, 30-32 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 06/16/2021, with respect to claims 1, 6, 11,  and 22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Edge US Patent Application No.:( US 2015/0365790 A1) hereinafter referred as Edge, in view of Issakov et al US Patent No.:( US 9,078,145 B2) hereinafter referred as Issakov. Edge teaches the positioning beacon, a wireless backhaul connection to a  communication network; receiving, at the positioning beacon, scheduling information for a positioning reference signal (PRS) from the communication network over the wireless backhaul; and transmitting, from the positioning beacon, the PRS according to the scheduling information. Issakov discloses the This method employs the Semi-Persistent-Scheduling (SPS) feature of the LTE communications system. A second inventive method for increasing TDOA performance allows LMU s to collect signals over a broader bandwidth, and thus achieve higher resolution. This method uses the Sounding Reference Signal (SRS) feature of the LTE system. Using both the SPS and SRS functions for U-TDOA locations provides the benefit of increased sensitivity and greater resolution, thereby providing the potential for significantly improved location performance. Therefore, both references teach the reference signals  and the LTE which in combination describe the claim invention.
Edge does not teach in claims 1, 6, 11 and 22, " receiving from the serving gNB uplink reference signal". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Edge teaches " receiving from the serving gNB uplink reference signal". Edge teaches the communication link through which UEs can send signals to the RAN is called an uplink channel ( e.g., a reverse traffic channel, a reverse control channel, an access channel, etc.). As used herein the term traffic channel (TCH) can refer to either an uplink/reverse or downlink/ forward traffic channel. For the case of LTE using TDD, system frames are again each of duration 10 ms and each comprise eight available subframes for uplink or downlink transmission. The message transfers in step 5a, step 6a, and step 7a,  support of relay nodes described in 3GPP TSA 36.300 may be enhanced.  In the uplink direction, Sl AP messages that convey LPPa messages not associated with a particular UE may be extended to carry the ID ( e.g. CI and TAC) of the source RN beacon to allow the recipient MME to indicate this. as well as an ID for the DeNB for the source RN beacon when forwarding the LPPa message to the destination E-SMLC. Protocol layering that may be used in association with these enhancements and/or to support LPPa message transfer to support step Sa, step 6a, and step 7 a without these enhancements of LPPa message transfer between RN beacon  and E-SMLC. In addition to or instead of supporting PRS transmission for OTDOA positioning or transmission of someother positioning related signal for another positioning method, a positioning beacon such as eNB beacon  or RNbeacon  may function as a Location Measurement Unit (LMU) and periodically measure (i) the timing differences between PRS signals  transmitted by other eNBs belonging
to the same operator network or (ii) the absolute times of arrival of PRS signals ( or some other positioning related signals) transmitted by other eNBs. A positioning beacon could measure the Reference Signal Time Difference (RSTD) between PRS transmissions from pairs of eNBs and/or eNB beacons as defined in 3GPP TS 36.214 as disclosed in paragraphs ([0044][0083],[0160] and [0163]). Therefore, the uplink reference signal is receiving from the serving gNB that will transmit the positioning beacon or RNbeacon  that may function as a Location Measurement Unit (LMU) and periodically measure (i) the timing differences between PRS signals  transmitted by other eNBs belonging to the same operator network or) the absolute times of arrival of PRS signals with some other positioning related signals transmitted by other eNBs

	Applicant asserts that Issakov does not teach in claims 1, 6, 11 and 22, " the determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs ". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Issakov teaches " the determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs ". Issakov teaches the  dynamic set of uplink transmission parameters for UE location based on historical data. LTE network (also called an evolved Universal Mobile Telephony Radio Access  Network ( eUTRAN) or Evolved Universal Terrestrial Radio Access (E-UTRA)) can be used in both paired spectrum for Frequency Division Duplex (FDD) mode and unpaired spectrum for Time Division Duplex (TDD) mode allowing coexistence in the same network. The LTE system, designed to support packet-based communications, relies on dynamic scheduling of physical resources (in both the frequency and time domains) in order to achieve high user data rates. Both the downlink ( eNodeB-to-UE) and, via grants, uplink (UE-to-eNodeB) radio resources are under the control of the eNodeB (eNB). For a wireless location system to achieve high performance when operating in an LTE environment, it would be highly advantageous to provide ways to improve the sensitivity and/ or resolution of the receivers employed to receive the uplink and downlink transmissions. Therefore, the determination of the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs which is calculated by the  uplink (UE-to-eNodeB) radio resources are under the control of the eNodeB (eNB) and the assistance data for the plurality of the gNBs
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642